Foster, P. J.
(dissenting). I dissent and vote to affirm. The attending physician’s C-4 report, filed within the statutory period, indicated clearly that claimant was still suffering from a causally related chronic osteomyelitis. It put the board on notice that the carrier’s liability might be extended, and hence the board was justified in treating it as an application to reopen even though no formal request was actually made. No particular form is necessary in cases of this character unless more than seven years have elapsed after the accident and more than three years after the last payment of compensation (Matter of Finkle v. Cushing Stone Co., 278 App. Div. 250). It is a matter of common knowledge that injured workmen frequently rely upon reports from their physicians to apprise the board of their condition.
Bergan, Coon and Halpern, JJ., concur with Zeller, J.; Foster, P. J., dissents, in a memorandum.
Decision reversed on the law, with costs to the appellants against the Workmen’s Compensation Board, and the case remitted to the Workmen’s Compensation Board for further consideration.